ORDER
The Disciplinary Review Board having reported to the Court, recommending that EDWARD H. ZALESKI of BAYONNE, who was admitted to the bar of this State in 1984, be publicly reprimanded for failing to keep the books and records required by R. 1:21-6, in violation of RPC 1.15(d), and for failing to maintain a bona fide law office, in violation of R. l:21-l(a), and in consideration of respondent’s previous, private reprimand for violation of the same Rules, and good cause appearing;
*385It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that respondent shall submit satisfactory evidence of his current compliance with the recordkeeping rules and the bona /«de-office requirement to the Office of Attorney Ethics within sixty days after the entry of this Order; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.